VICKERY. PJ.
' We have examined this record, heard the arguments of counsel and do not see how under the evidence in this case Kramer could be convicted of putting in 'this plumbing even if it was in violation of the law. Apparently he had nothing to do with it. He did not get the permit nor did he install the plumbing. There was a general contractor and there were different trade contractors. I believe Kramer did let the contracts to the various trades. In any event, the plumbing contractor had his contract, he got the.permit and he installed the plumbing and whether it was in violation of the building code in Lakewood, it is not very material in this case to determine, for it must be remembered that this is a criminal action and one man cannot be convicted for what another man does unless it is on the basis of a conspiracy. There is no such charge in the affidavit filed in this action.
We think the Common Pleas Court was right in reversing the Municipal Court and the judgment of the Common Pleas Court will be affirmed.
Sullivan, i and Levine, J, concur.